     Case 1:20-cv-01457-KLM Document 11 Filed 05/21/20 USDC Colorado Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 HAILEY FERGUSON,                                        Case No.: 2:20-cv-00663-APG-VCF

 4           Plaintiff                                   Order Denying Motion to Quash and
                                                         Granting Motion to Transfer Venue
 5 v.
                                                                     [ECF Nos. 5, 9]
 6 JUANA PURCELL; DOES I through X,

 7           Defendants

 8         Defendant Juana Purcell filed a motion to quash service of process because she is not

 9 subject to this court’s jurisdiction. ECF No. 5. Plaintiff Hailey Ferguson now moves under 28

10 U.S.C. § 1406(a) to transfer the venue of this case to the District of Colorado, which has

11 jurisdiction over Purcell. ECF No. 9. Purcell does not oppose transfer of the case to Colorado.

12 ECF No. 10. Good cause exists to transfer the case as the parties request.

13         I THEREFORE ORDER that the motion to transfer venue (ECF No. 9) is granted.

14         I FURTHER ORDER that the motion to quash (ECF No. 5) is denied as moot.

15         I FURTHER ORDER the clerk of court to transfer this case to the District of Colorado

16 and close the file in this court.

17         DATED this 21st day of May, 2020.

18

19
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23
